Case 3:19-cv-01028-GPC-NLS Document 49 Filed 10/21/20 PageID.407 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
     JAMES SIDOTI,                                3:19-cv-01028-GPC-NLS
12
                                     Plaintiff, ORDER DISMISSING CASE WITH
13                                              PREJUDICE
                 v.
14
15   R. SOLIS, et al.,
16                                Defendants.
17
           On October 20, 2020, the parties filed a Joint Motion to Dismiss in its
18
     entirety with Prejudice. The Court GRANTS the Motion and dismisses this action
19
     with prejudice. Each side shall bear their own fees and costs.
20
           IT IS SO ORDERED.
21
22
23   Dated: October 21, 2020

24
25
26
27
28
                                              1
